DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/23/2022.  These drawings are accepted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4)
because reference character “72” (Fig 13) has been used to designate both the latching
element and profile extension (of the carrier slide). Corrected drawing sheets in
compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid
abandonment of the application. Any amended replacement drawing sheet should
include all of the figures appearing on the immediate prior version of the sheet, even if
only one figure is being amended. Each drawing sheet submitted after the filing date of
an application must be labeled in the top margin as either “Replacement Sheet” or “New
Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner,
the applicant will be notified and informed of any required corrective action in the next
Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
End of Paragraph 68 discloses: A spring element 76 serves to preload the latching element 72 outward …” but in paragraph 77, it states “A lower edge of the wall opening 58 is designated 58a. The locking sleeve 22 is supported in its locking position latching element 76 in the axial direction.”  Clarification for paragraph 77 is requested.  
Appropriate correction is required.



Claim Objections
Claims 1-21 are objected to because of the following informalities:  
In Claim 1 last paragraph would be clearer if amended as following:
an actuating lever pivotally mounted on the handle part for advancing the rod presser relative to the coupling sleeve, [[with]] the actuating lever includes a force arm, [[which]] the force arm can be manually moved from its rest position, wherein, in the rest position the force arm projects [[projecting]] laterally from the handle to the handle part and with a load arm coupled to the rod presser, wherein, in the release position, a proximal end of the locking sleeve protrudes from the through bore in the axial direction over the handle part and the locking sleeve is displaceable into its locking position independently of the rod presser by acting on its proximal end with an axially directed force.
Claims 2-21 are objected to as being dependent off claim 1. 

Claim 7 last line should recite “through the [[two]] lateral wall opening[[s]] of each of the locking sleeve and the coupling sleeve in the radial direction”

Claim 17 lines 1-2 would be clearer if amended as following:
The repositioning instrument according to claim 1, wherein the coupling sleeve has
[[at]] a [[its]] distal free end portion, the distal free end portion has a guide arm which extends in the axial direction between

 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the wall opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 now depends off Claim 7 and it is not clear which “wall opening” applicant is referring to as Claim 7 recites a lateral wall opening for the locking sleeve and the coupling sleeve. Likewise it is also suggested to stay consistent with claim terminology as claim 7 recites “lateral wall opening” (see objection above). 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
All previous objections and 112 rejections have been overcome with the exception of the previous drawing objection for Fig 13, which was never addressed.
A new 112 rejection was issued for claim 16 in view of applicant’s amendment. 
New claim objections were made for 1, 7, 17.
A new specification objection was found, discussed above.

Allowable Subject Matter
Claims 1-15, 17-21 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773